Exhibit 99.2 ClariPhy Communications, Inc. Consolidated Financial Statements (unaudited) September 30, 2016 and 2015 ClariPhy Communications, Inc. Index Page(s) Consolidated Financial Statements (unaudited) Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Cash Flows 3 Notes to Consolidated Financial Statements 4-8 ClariPhy Communications, Inc. Consolidated Balance Sheets (unaudited) September 30, December 31, Assets Current assets Cash and cash equivalents $ 7,305,000 $ 6,811,000 Short-term investments 568,000 498,000 Accounts receivable (net of allowance for doubtful accounts of $425,000 and $1,625,000 for the September 30, 2016 and December 31, 2015, respectively) 7,106,000 5,265,000 Inventory 2,385,000 1,064,000 Prepaid expenses and other current assets 1,340,000 876,000 Total current assets 18,704,000 14,514,000 Property and equipment, net 1,571,000 1,527,000 Property under capital lease, net 2,725,000 2,216,000 Deferred tax asset, net 98,000 77,000 Other assets 184,000 185,000 Total assets $ 23,282,000 $ 18,519,000 Liabilities, Convertible Preferred Stock and Stockholders’ Deficit Current liabilities Accounts payable $ 1,796,000 $ 1,256,000 Accrued liabilities 2,429,000 3,097,000 Note payable, current portion 3,299,000 1,739,000 Obligations under capital lease, current portion 819,000 646,000 Deferred revenue 117,000 1,074,000 Other current liabilities 272,000 124,000 Total current liabilities 8,732,000 7,936,000 Note payable, less current portion (net of $64,000 and $89,000 debt discount at September 30, 2016 and December 31, 2015, respectively) 11,341,000 5,173,000 Obligations under capital lease, less current portion 1,732,000 947,000 Warrant liabilities 132,000 132,000 Other liabilities 745,000 585,000 Total liabilities 22,682,000 14,773,000 Commitments (Note 6) Series A through C convertible preferred stock; $0.0001 par value; 270,160,150 shares authorized; 228,261,721 issued and outstanding (Liquidation value $115,052,000) 114,232,000 114,232,000 Total convertible preferred stock 114,232,000 114,232,000 ClariPhy Communications, Inc. stockholders’ deficit Common stock; $0.0001 par value; 360,000,000 shares authorized; 42,096,650 and 40,343,596 shares issued and outstanding at September 30, 2016 and December 31, 2015, respectively 4,000 4,000 Additional paid-in capital 10,009,000 9,513,000 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total ClariPhy Communications, Inc. stockholders' deficit ) ) Noncontrolling interest 871,000 714,000 Total stockholders' deficit ) ) Total liabilities, convertible preferred stock and stockholders' deficit $ 23,282,000 $ 18,519,000 The accompanying notes are an integral part of these consolidated financial statements. 1 ClariPhy Communications, Inc. Consolidated Statements of Operations (unaudited) Nine Months Ended September 30, Product revenue $ 22,555,000 $ 21,016,000 Service and other revenue 9,007,000 804,000 Royalty revenue 1,338,000 3,017,000 Gross revenue 32,900,000 24,837,000 Operating expenses Cost of product revenue 3,816,000 2,421,000 Research and development 26,419,000 25,179,000 Sales and marketing 2,287,000 2,073,000 General and administrative 3,177,000 3,035,000 Total operating expenses 35,699,000 32,708,000 Loss from operations ) ) Interest and other income 175,000 108,000 Interest and other expense, net ) ) Loss before provision for income taxes ) ) Provision for income taxes 167,000 127,000 Net loss ) ) Less: Net income attributable to the noncontrolling interest 157,000 81,000 Net loss attributable to ClariPhy Communications, Inc. ) ) Other comprehensive loss Translation adjustment ) ) Total comprehensive loss $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 2 ClariPhy Communications, Inc. Notes to Consolidated Financial Statements (unaudited) Nine Months Ended September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization 1,202,000 958,000 Provision for bad debts 391,000 471,000 Amortization of debt discount 26,000 8,000 Loss on disposal of assets 8,000 5,000 Stock-based compensation 356,000 Issuance of common stock for rent 38,000 Deferred tax assets ) ) Changes in operating assets and liabilities Accounts receivable ) ) Inventory ) ) Other current assets ) 535,000 Other assets 97,000 9,000 Accounts payable 879,000 ) Accrued liabilities ) 230,000 Deferred revenue ) ) Deferred rent ) 72,000 Income taxes payable - 80,000 Other liabilities 465,000 90,000 Net cash used in operating activities ) ) Cash flows from investing activities Purchases of short-term investments ) ) Acquisition of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from issuance of common stock 102,000 172,000 Proceeds from bank borrowings, net of issuance costs 14,910,000 7,650,000 Payments on note payable ) ) Investment in noncontrolling interest ) ) Payments on obligations under capital lease ) ) Net cash (used in) provided by financing activities 7,524,000 918,000 Effect of foreign currency rate changes on cash ) ) Net increase (decrease) in cash and cash equivalents 494,000 ) Cash and cash equivalents, beginning of period 6,811,000 17,512,000 Cash and cash equivalents, end of period $ 7,305,000 $ 9,744,000 Supplemental disclosure of cash flow information Cash paid for interest $ 188,000 $ 197,000 Supplemental disclosure of noncash investing activities Additions to property, plant and equipment acquired under capital lease $ 1,138,000 $ 1,230,000 3 ClariPhy Communications, Inc. Notes to Consolidated Financial Statements (unaudited) 1. The Company ClariPhy Communications, Inc. (the “Company”), was incorporated in the state of Delaware on September19, 2002. The Company is in the business of designing, developing and selling high-speed communications integrated circuits targeting telecom and enterprise optical networking applications. 2. Liquidity and Capital Resources Since inception, the Company has incurred recurring losses and negative cash flows from operations. To date, the Company has funded its operational and capital needs primarily through the net proceeds received from the sale of its common and preferred stock, issuance of debt, and to a lesser extent, from cash flow generated from the sales of its products and services. Management plans to increase revenue through increasing demand and awareness of its currently available products and services as well as to successfully develop commercially viable products and services, or raise additional capital. However, there can be no assurance that the Company will be successful in increasing revenues or that any additional financing will be available on acceptable terms, if at all. If the Company is not successful in increasing revenues or raising additional capital, it could have a material adverse effect on the Company. 3. Property and Equipment Property and equipment consist of the following: September 30, December 31, Computer equipment $ 961,000 $ 927,000 Laboratory equipment 4,902,000 4,609,000 Furniture and fixtures 110,000 85,000 Leasehold improvements 419,000 289,000 Purchased software 249,000 249,000 6,641,000 6,159,000 Less: Accumulated depreciation and amortization ) ) $ 1,571,000 $ 1,527,000 Depreciation and amortization expense was $581,000 and $588,000 for the nine months ended September30, 2016 and September 30, 2015, respectively. 4 ClariPhy Communications, Inc. Notes to Consolidated Financial Statements (unaudited) 4. Property Under Capital Lease The Company has entered into capital lease arrangements with various lessors for lease terms of 24 – 60 months for the purchase of capital equipment. Property under capital lease consist of the following: September 30, December 31, Computer equipment $ 769,000 $ 532,000 Laboratory equipment 3,651,000 2,760,000 Less: Accumulated depreciation and amortization ) ) $ 2,725,000 $ 2,216,000 Depreciation expense was $621,000 and $370,000 for the nine months ended September 30, 2016 and September 30, 2015, respectively. Minimum lease payments under capital leases as of September 30, 2016 are as follows: 2016 (remaining) $ 282,000 975,000 738,000 563,000 2020 and thereafter 516,000 Total minimum lease payments 3,074,000 Less: Amount representing interest 523,000 Minimum lease payments, net of interest $ 2,551,000 5. Accrued and other liabilities Accrued and other liabilities consist of the following: September 30, December 31, Professional services $ 1,169,000 $ 1,694,000 Salaries and employee benefits 1,147,000 1,257,000 Contingency reserve 672,000 855,000 Other 458,000 - $ 3,446,000 $ 3,806,000 5 ClariPhy Communications, Inc. Notes to Consolidated Financial Statements (unaudited) 6. Commitments At September 30, 2016, the minimum lease payments under all operating leases are as follows: 2016 (remaining) $ 241,000 688,000 734,000 487,000 $ 2,150,000 In addition, annual rental payments on the Company’s Los Altos, California facility may be made in cash or stock. In February 2016, 321,200 shares were issued to pay for 2015 rent. In October 2016, 381,771 shares were issued to pay for 2016 rent. The Company has entered into software license agreements with various Electronic Design Automation (EDA) vendors. Payments under these agreements are as follows: 2016 (remaining) $ 2,046,000 5,230,000 5,719,000 1,750,000 $ 14,745,000 7. Notes Payable At September 30, 2016, future principal payments on notes payable are as follows: 2016 (remaining) $ 1,942,000 1,820,000 10,942,000 $ 14,704,000 6 ClariPhy Communications, Inc. Notes to Consolidated Financial Statements (unaudited) 8. Stock-b ased c ompensation Stock-based compensation expense included in the statement of operations is as follows: Nine Months Ended September 30, Research and development $ 272,000 $ 340,000 Sales and marketing 28,000 41,000 General and administrative 56,000 69,000 $ 356,000 $ 450,000 The following table presents the weighted average assumptions used for employee stock options for the nine months ended September 30, 2016 and 2015: Nine Months Ended September 30, Expected term (years) Expected volatility % % Risk-free interest rate % % Dividend yield 0 % 0 % The weighted average fair value per share of employee stock options granted was $0.06 for the nine months ended September 30, 2016. As of September 30, 2016, the Company has reserved 106,226,076 shares of common stock to satisfy the requirements of the Company’s 2003 Stock Plan and has 11,683,281 shares available for grant. Stock option activity for the nine months ended September 30, 2016 is as follows: Outstanding Options Weighted- Average Number Exercise of Shares Price Balances at December 31, 2015 63,364,903 $ 0.07 Options granted 8,499,947 $ 0.10 Options exercised ) $ 0.07 Options forfeited ) $ 0.07 Balances at September 30, 2016 66,051,661 $ 0.08 Expected to vest at September 30, 2016 64,769,771 $ 0.08 7 ClariPhy Communications, Inc. Notes to Consolidated Financial Statements (unaudited) Restricted stock award activity for the nine months ended September 30, 2016 is as follows: Outstanding Awards Weighted- Average Number Fair Value of Shares Per Share Balances at December 31, 2015 1,337,812 $ 0.05 Awards vested ) $ 0.05 Balances at September 30, 2016 671,250 $ 0.06 At September 30, 2016, stock options outstanding and vested by exercise price are as follows: Options Outstanding Options Vested Weighted Average Number Weighted Range of Remaining Vested Average Exercise Number Contractual and Exercise Prices Outstanding Life (Years) Exercisable Price - 66,051,661 6.92 40,413,803 $ 0.08 Total unrecognized compensation costs were $1,070,000 related to stock options and $36,000 related to restricted stock. These costs are expected to be recognized over a period of approximately 2.92and 1.42 years for options and restricted stock, respectively. The aggregate intrinsic value of options vested and outstanding as of September 30, 2016 was $916,000. 9. Income Taxes The income tax provisions for the nine months ended September 30, 2016 and September 30, 2015 reflect effective tax rates of 5% and 2%, respectively. The effective tax rates differ from the statutory rate of 34% primarily due to the valuation allowance. Related Parties During the nine months ended September 30, 2016, the Company generated $14,022,000, and $809,000 in revenues from two customers who have equity ownership in the Company. During the nine months ended September 30, 2015, the Company generated $10,184,000, $1,157,022, $701,500 and $689,000 in revenues from four customers who have equity ownership in the Company. At September 30, 2016, accounts receivable from a customer with equity ownership in the Company totaled $2,580,000. 8
